On December 16, 1994, the Court found the defendant in violation of the conditions of his suspended sentence for the offense of Sexual Assault, a Felony and it is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and the defendant be and he is hereby sentenced to a term of ten (10) years in the Montana State Prison. It is the recommendation of the Court that prior to becoming eligible for parole that the defendant shall successfully complete all phases of the sex offender treatment program at the Montana State Prison. Due to defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this order, except that he shall receive credit from July 20, 1991, through July 22, 1991; and from April 15, 1992, through May 21, 1992; from April 17, 1994, through April 19, 1994; and from June 2, 1994, through date of *17sentencing, December 16, 1994; for two hundred forty-one (241) days jail time which he has previously served.
DATED this 19th day of April, 1995.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank John Edwin Lee for representing himself in this matter.